                    Case 4:20-cv-05640-YGR Document 514-1 Filed 04/28/21 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099           MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                       mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                   CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                        492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                    crichman@gibsondunn.com
                   dswanson@gibsondunn.com                      GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                  1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                  Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                    Telephone: 202.955.8500
                 333 South Grand Avenue                         Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                        ETHAN DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                          edettmer@gibsondunn.com
                                                                ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                  elazarus@gibsondunn.com
                 24000092; pro hac vice)                        GIBSON, DUNN & CRUTCHER LLP
            9      vmoye@gibsondunn.com                         555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                    San Francisco, CA 94105
           10    2100 McKinney Avenue, Suite 1100               Telephone: 415.393.8200
                 Dallas, TX 75201                               Facsimile: 415.393.8306
           11    Telephone: 214.698.3100
                 Facsimile: 214.571.2900                        Attorneys for Defendant APPLE INC.
           12

           13

           14

           15
                                           UNITED STATES DISTRICT COURT
           16
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
           17
                                                    OAKLAND DIVISION
           18

           19    EPIC GAMES, INC.,                           Case No. 4:20-cv-05640-YGR-TSH

           20                          Plaintiff, Counter-   DECLARATION OF RACHEL S. BRASS IN
                                       defendant             SUPPORT OF DEFENDANT APPLE INC.’S
           21                                                ADMINISTRATIVE MOTION TO SEAL
                       v.                                    PX-2339
           22
                 APPLE INC.,
           23
                                       Defendant,
           24                          Counterclaimant.

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP       DECLARATION OF RACHEL S. BRASS IN SUPPORT OF DEFENDANT APPLE INC.’S ADMINISTRATIVE
                                        MOTION TO SEAL PX-2339, 4:20-cv-05640-YGR
                     Case 4:20-cv-05640-YGR Document 514-1 Filed 04/28/21 Page 2 of 2


            1           Pursuant to Civil Local Rule 79-5, I hereby declare as follows:
            2           1.      I am an attorney licensed to practice in the State of California, and a member of the Bar
            3    of this Court. I am a partner at the law firm Gibson, Dunn & Crutcher LLP, counsel of record for
            4    Defendant Apple Inc. (“Apple”) in this case. I have personal knowledge of the facts stated below and,
            5    if called as a witness, I could and would testify competently thereto.
            6           2.      I submit this declaration pursuant to Local Rules 79-5(d)–(e) in support of Apple’s
            7    Administrative Motion to Seal PX-2339.
            8           3.      PX-2339 is an agreement between Apple and AMZON Mobile LLC (“Amazon”), which
            9    Epic has included on its exhibits list. The agreement requires the parties to take reasonable steps to
           10    maintain the confidentiality of the agreement.
           11           4.      On April 26, 2021, I caused to be sent to counsel for Amazon an email advising counsel
           12    that the agreement appears on Epic’s exhibit list and may be offered as an exhibit at trial.
           13           5.      Apple is filing a provisional motion to seal the agreement so that Amazon may submit
           14    a declaration in support of sealing, should it choose to do so.
           15           I declare under penalty of perjury under the laws of the United States that the foregoing is true
           16    and correct and that this Declaration was executed on April 28, 2021 at San Francisco, California.
           17

           18                                                                  /s/ Rachel S. Brass
                                                                               Rachel S. Brass
           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                   DECLARATION OF RACHEL S. BRASS IN SUPPORT OF DEFENDANT APPLE INC.’S ADMINISTRATIVE
                                       MOTION TO SEAL PX-2339, 4:20-CV-05640-YGR
